DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/25/2022 has been entered. The application has pending claims 18, 20-23, and 25-38. Claims 19 and 24 have been canceled. With respect to the drawings, Applicant has amended the specification to address each of the drawing objections. Therefore, the objections to the drawings have been withdrawn. With respect to the specification, Applicant has amended the specification to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to the claim objections, Applicant has amended claims 23 and 25 to correct for minor informalities. Therefore, the claim objections for claims 23 and 25 have been withdrawn. With respect to the claims, Applicant has amended claim 31 to address the rejection under 112(b). Therefore, the 112(b) rejection has been withdrawn for claim 31.

Response to Arguments
Applicant’s arguments with respect to independent claims 32, 35, and 38 (and thus dependent claims 18, 20-23, 25-31, 33-34, and 36-37) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 32 is objected to because of the following informalities:  in line 24, “in three-dimensional space” should read –in a three-dimensional space--.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities: 
In line 29, “in three-dimensional space” should read –in a three-dimensional space--.  
In lines 34-35, “point in the, comprising” should read –point, comprising--.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities: 
In line 25, “in three-dimensional space” should read –in a three-dimensional space--.  
In line 30, “the second point in the, comprising” should read –the second point, comprising--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the depth image is configured to represent” in claims 18 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-23, 25-31, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the basis of points of the set of surface points” in line 19. There is insufficient antecedent basis for this limitation in the claim. The claim only refers to “points of the set of candidate points” and “set of surface points” prior to line 19 and not a “basis of points of the set of surface points.”
Claim 20 recites the limitation “the two-dimensional projection plane” in line 4. It is 
Claim 21 depends on claims 18 and 20 and claim 22 depends on claim 18 and therefore are rejected under 112(b) for the same reasons as set forth above.
Claim 23 recites the limitation “the basis of points of the set of surface points” in line 20. There is insufficient antecedent basis for this limitation in the claim. The claim only refers to “points of the set of candidate points” and “set of surface points” prior to line 20 and not a “basis of points of the set of surface points.”
Claim 25 recites the limitation “the two-dimensional projection plane” in line 4. It is unclear and indefinite if the two-dimensional projection plane is referring to the “two-dimensional projection plane with a pre-determined vertical and horizontal resolution” or the “two-dimensional projection plane of depth data of the three-dimensional object” in claim 23.
Claim 35 recites the limitation "the volumetric video data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear and indefinite if the “volumetric data” in line 12 is the same as the “volumetric data” in line 9 of the claim.
Claims 26-31 depend on claims 23 and 35 and claims 36-37 depend on claim 35 and are therefore rejected under 112(b) for the same reasons as set forth above.
Claim 38 recites the limitation "the volumetric video data" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear and indefinite if the “volumetric data” in lines 9-10 is the same as the “volumetric data” in lines 6-7 of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy et al. (US 2013/0229485 A1, hereinafter “Rusanovskyy”) in view of Ng (US 2003/0198377 A1).
Regarding claim 32, Rusanovskyy teaches a method comprising: receiving coded texture data representing a texture image of a three-dimensional object in volumetric video data (As shown in Para. 0007, texture data of an object is coded by an encoding method or decoded by a decoding method; Para. 0277: the decoder resolves or decodes the reference between syntax structures and uses the signaled spatial resolutions for decoding of a texture view component and depth view component; As shown in Para. 0169, there is an object X in the real 3D scene captured (i.e. three-dimensional object); As shown in Para. 0175 and Para. 0176, the 3DV system consists of depth pictures for each video frame of the 3D scene (i.e. volumetric video data); Fig. 14: image of texture data (i.e. texture image));
 receiving coded depth data representing a depth image of the three-dimensional object in the volumetric video data (Para. 0277: the decoder resolves or decodes the reference between syntax structures and uses the signaled spatial resolutions for decoding of a texture view component and depth view component; As shown in Para. 0174, the depth data is 
selecting a first pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a second texture block are selected in which the texture block consists of pixels); 
selecting a second pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a second texture block are selected in which the texture block consists of pixels); 
upsampling coordinates of the first pixel to obtain a first point in three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points);
 upsampling coordinates of the second pixel to obtain a second point in the three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; 
 and reconstructing pixels between the first point and the second point in the three-dimensional space (As shown in Para. 0311, there is a reconstructed depth map; As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points (i.e. first and second points)), comprising: interpolating texture values of the first pixel and the second pixel in the texture image (Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); Note: interpolation occurs between points (i.e. a first pixel and a second pixel)); 
and interpolating depth values of the first pixel and the second pixel in the depth image (Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); Note: interpolation occurs between points (i.e. a first pixel and a second pixel)).
Rusanovskyy does not expressly disclose the following limitations: comparing coded depth data of the first pixel with coded depth data of the second pixel to determine whether 
However, Ng teaches, comparing coded depth data of the first pixel with coded depth data of the second pixel to determine whether the first pixel and the second pixel belong to a same surface of the three-dimensional object (As shown in Para. 0047, there is matching (i.e. comparison) between 3D depth values for the surface of the object in the 3D scene; As shown in Para. 0099, the depth information of neighboring pixels is determined and in order to determine common surface (i.e. same surface), 3D depth information of neighboring pixels are the same); 
determining the first pixel and the second pixel belong to the same surface of the three-dimensional object in response to the coded depth data of the first pixel and the coded depth data of the second pixel being the same or almost the same (As shown in Para. 0099, to determine common surface (i.e. same surface), 3D depth information of neighboring pixels are the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing depth data of pixels to determine if the pixels belong to the same surface as taught by Ng into the video coding method of Rusanovskyy in order to reliably reconstruct 3D depth information (Ng, Para. 0099).
Regarding claim 33, the combination of Rusanovskyy and Ng teaches the limitations as explained above in claim 32.

Regarding claim 34, the combination of Rusanovskyy and Ng teaches the limitations as explained above in claim 32.
Rusanovskyy in the combination further teaches, further comprising: using a different interpolation factor in the depth image and in the texture image (Para. 0276: a texture image and the depth image associated with the texture image are presented at different spatial resolution; Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); As shown in Para. 0287, the image is upsampled by a factor of 4; As shown in Para. 0288, the depth image is upsampled by a factor of 2).
Regarding claim 35, Rusanovskyy teaches, an apparatus comprising: at least one processor and at least one non-transitory memory, said at least one memory stored with code thereon, which when executed by said at least one processor, causes the apparatus to perform at least (Para. 0030: an apparatus comprising a video decoder configured for decoding; Para. 0037: an apparatus comprising at least one processor and at least one memory, said at least 
receive coded texture data representing a texture image of a three-dimensional object in the volumetric video data (Para. 0277: the decoder resolves or decodes the reference between syntax structures and uses the signaled spatial resolutions for decoding of a texture view component and depth view component; As shown in Para. 0169, there is an object X in the real 3D scene captured (i.e. three-dimensional object); As shown in Para. 0175 and Para. 0176, the 3DV system consists of depth pictures for each video frame of the 3D scene (i.e. volumetric video data)); 
receive coded depth data representing a depth image of the three-dimensional object in volumetric video data (Para. 0277: the decoder resolves or decodes the reference between syntax structures and uses the signaled spatial resolutions for decoding of a texture view component and depth view component; As shown in Para. 0174, the depth data is available along with the texture data at the decoder; As shown in Para. 0169, there is an object X in the real 3D scene captured (i.e. three-dimensional object); As shown in Para. 0175 and Para. 0176, the 3DV system consists of depth pictures for each video frame of the 3D scene (i.e. volumetric video data)); 19Appl. No.: 16/754,715 Reply to Office Action of: 11/01/2021 
select a first pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a 
select a second pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a second texture block are selected in which the texture block consists of pixels); 
upsample coordinates of the first pixel to obtain a first point in three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points); 
upsample coordinates of the second pixel to obtain a second point in the three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points); 
and reconstruct pixels between the first point and the second point in the (As shown in Para. 0311, there is a reconstructed depth map; As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y 
and20Appl. No.: 16/754,715Reply to Office Action of: 11/01/2021 interpolating depth values of the first pixel and the second pixel in the depth image (Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); Note: interpolation occurs between points (i.e. a first pixel and a second pixel)).
Rusanovskyy does not expressly disclose the following limitations: compare coded depth data of the first pixel with coded depth data of the second pixel to determine whether the first pixel and the second pixel belong to a same surface of the three-dimensional object; determine the first pixel and the second pixel belong to the same surface of the three- dimensional object in response to the coded depth data of the first pixel and the coded depth data of the second pixel being the same or almost the same.
However, Ng teaches, compare coded depth data of the first pixel with coded depth data of the second pixel to determine whether the first pixel and the second pixel belong to a same surface of the three-dimensional object (As shown in Para. 0047, there is matching (i.e. comparison) between 3D depth values for the surface of the object in the 3D scene; As shown 
determine the first pixel and the second pixel belong to the same surface of the three- dimensional object in response to the coded depth data of the first pixel and the coded depth data of the second pixel being the same or almost the same (As shown in Para. 0099, to determine common surface (i.e. same surface), 3D depth information of neighboring pixels are the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing depth data of pixels to determine if the pixels belong to the same surface as taught by Ng into the video coding of Rusanovskyy in order to reliably reconstruct 3D depth information (Ng, Para. 0099).
Regarding claim 36, the combination of Rusanovskyy and Ng teaches the limitations as explained above in claim 35.
Rusanovskyy in the combination further teaches, wherein the apparatus is further caused to: select the second pixel among one or more pixels which are neighbours of said first pixel (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder. Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first texture block and a second adjacent (i.e. neighboring) texture block are selected in which the texture blocks consist of pixels).
Regarding claim 37, the combination of Rusanovskyy and Ng teaches the limitations as 
Rusanovskyy in the combination further teaches, wherein the apparatus is further caused to: use a different interpolation factor in the depth image and in the texture image (Para. 0276: a texture image and the depth image associated with the texture image are presented at different spatial resolution; Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); As shown in Para. 0287, the image is upsampled by a factor of 4; As shown in Para. 0288, the depth image is upsampled by a factor of 2).
Regarding claim 38, Rusanovskyy teaches, a non-transitory computer-readable medium comprising program instructions stored thereon which, when executed with at least one processor, cause the at least one processor to (Para. 0037: an apparatus comprising at least one processor and at least one memory, said at least one memory stored with code thereon, which when executed by said at least one processor, causes an apparatus to perform: decoding; Abstract: non-transitory computer readable medium): 
receive coded texture data representing a texture image of a three-dimensional object in the volumetric video data (Para. 0277: the decoder resolves or decodes the reference between syntax structures and uses the signaled spatial resolutions for decoding of a texture view component and depth view component; As shown in Para. 0169, there is an object X in the real 3D scene captured (i.e. three-dimensional object); As shown in Para. 0175 and Para. 0176, the 3DV system consists of depth pictures for each video frame of the 3D scene (i.e. volumetric video data)); 

cause selection of a first pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a second texture block are selected in which the texture block consists of pixels); 
cause selection of a second pixel from one of the texture image or the depth image (As shown in Para. 0278, interpolation of texture or depth components is performed and as shown in Para. 0287, interpolation can be performed by the encoder or decoder; Note: interpolation is performed between points (i.e. a first pixel and a second pixel); As shown in Para. 0022, a first and a second texture block are selected in which the texture block consists of pixels); 
cause upsampling of coordinates of the first pixel to obtain a first point in three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, 
cause upsampling of coordinates of the second pixel to obtain a second point in the three-dimensional space (As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points); 
and cause reconstruction of pixels between the first point and the second point in the (As shown in Para. 0311, there is a reconstructed depth map; As shown in Para. 0022, there are adjacent texture blocks with set of pixels; As shown in Para. 0027, depth information of the texture blocks are upsampled; As shown in Paras. 0194 and 0197, the pixels in the blocks have x and y coordinates; As shown in Para. 0175, depth information is from the 3DV (i.e. 3D space); Note: upsampled pixels in the blocks are upsampled points (i.e. first and second points)), comprising: cause interpolating of texture values of the first pixel and the second pixel in the texture image (Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or depth) to the resolution of another component (depth or texture, respectively); Note: interpolation occurs between points (i.e. a first pixel and a second pixel)); 
and cause interpolating of depth values of the first pixel and the second pixel in the depth image (Para. 0278: spatial resolutions of texture and depth images can be normalized (adjusted to a single resolution) by re-sampling (interpolating) of either component (texture or 
Rusanovskyy does not expressly disclose the following limitations: compare coded depth data of the first pixel with coded depth data of the second pixel to determine whether the first pixel and the second pixel belong to a same surface of the three-dimensional object; determine the first pixel and the second pixel belong to the same surface of the three-dimensional object in response to the coded depth data of the first pixel and the coded depth data of the second pixel being the same or almost the same.
However, Ng teaches, compare coded depth data of the first pixel with coded depth data of the second pixel to determine whether the first pixel and the second pixel belong to a same surface of the three-dimensional object (As shown in Para. 0047, there is matching (i.e. comparison) between 3D depth values for the surface of the object in the 3D scene; As shown in Para. 0099, the depth information of neighboring pixels is determined and in order to determine common surface (i.e. same surface), 3D depth information of neighboring pixels are the same); 
determine the first pixel and the second pixel belong to the same surface of the three-dimensional object in response to the coded depth data of the first pixel and the coded depth data of the second pixel being the same or almost the same (As shown in Para. 0099, to determine common surface (i.e. same surface), 3D depth information of neighboring pixels are the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing depth data of pixels to .

Allowable Subject Matter
Claims 18, 20-23, and 25-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is directed to a detailed procedure of interpolating color values in a texture plane using the center of mass for a same surface. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).
Claim 23 is directed to a detailed procedure of interpolating color values in a texture plane using the center of mass for a same surface. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).
Claims 20-22 depend on claim 18 and claims 25-31 depend on claim 23. Therefore, these claims are also allowed by dependency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                   

/PING Y HSIEH/Primary Examiner, Art Unit 2664